Dismiss and Opinion Filed September 27, 2022




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-22-00011-CV

                  SNIDER PLAZA ALLIANCE, Appellant
                                V.
        THE CITY OF UNIVERSITY PARK, PATRICK BAUGH, IN HIS
          OFFICIAL CAPACITY AS DIRECTOR OF COMMUNITY
           DEVELOPMENT, AND JAMES E. STRODE, Appellees

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-21-14812

                           MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III
                              Opinion by Justice Molberg
         At issue in this appeal is whether Snider Plaza Alliance had standing to bring

the underlying suit seeking declaratory and injunctive relief from City of University

Park Ordinance No. 21-027. Asserting the ordinance has been repealed in full,

appellees have filed a motion to dismiss the appeal as moot.1

         Mootness can occur at any stage of the proceedings, including the appeal. In

re Contract Freighters, Inc., 646 S.W.3d 810, 813 (Tex. 2022) (quoting In re


   1
       The motion was filed September 6, 2022. To date, Snider Plaza Alliance has not filed a response.
Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005)). A case becomes

moot when the controversy between the parties ceases to exist.           Id. Once a

controversy ceases to exist, a court cannot affect the parties’ rights or interests and

is prohibited from deciding the case. See Heckman v. Williamson Cty., 369 S.W.3d

137, 162 (Tex. 2012).

      Attached to appellees’ motion is a copy of the ordinance that repealed

Ordinance No. 21-027. Because Ordinance No. 21-027 has been repealed, no live

controversy remains between the parties in this appeal.          See In re Contract

Freighters, 646 S.W.3d at 813; see also Trulock v. City of Duncanville, 277 S.W.3d

920, 927-28 (Tex. App.—Dallas 2009, no pet.) (appeal challenging constitutionality

of ordinance became moot when ordinance repealed).            Accordingly, we grant

appellees’ motion and dismiss the appeal.




                                            /Ken Molberg//
220011f.p05                                 KEN MOLBERG
                                            JUSTICE




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SNIDER PLAZA ALLIANCE,                      On Appeal from the 160th Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-21-14812.
No. 05-22-00011-CV         V.               Opinion delivered by Justice
                                            Molberg, Chief Justice Burns and
THE CITY OF UNIVERSITY                      Justice Pedersen, III participating.
PARK, PATRICK BAUGH, IN HIS
OFFICIAL CAPACITY AS
DIRECTOR OF COMMUNITY
DEVELOPMENT, AND JAMES E.
STRODE, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees The City of University Park, Patrick Baugh, in his
Official Capacity as Director of Community Development, and James E. Strode
recover their costs of this appeal from appellant Snider Plaza Alliance.


Judgment entered this 27th day of September 2022.




                                      –3–